In re Wyatt, Stephen M.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. E, No. 305,136; to the Court of Appeal, Third Circuit, No. KH 13-00458.
Writ granted in part; otherwise denied. If it has not already done so, the district court is ordered to provide relator with a copy of his guilty plea colloquy. See State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. Because relator sought the document upon which his post-conviction claim(s) may be based within the delay established by La.C.Cr.P. art. 930.8, the district court is also ordered to accept as timely any application filed within 60 days of relator’s receipt of the materials requested. In all other respects the application is denied.